Slip Op. 02-73

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SHINYEI CORPORATION OF AMERICA,         :
                                        :
          Plaintiff,                    :
                                        :
          v.                            :    Court No. 94-05-00271
                                        :
UNITED STATES,                          :
                                        :
          Defendant.                    :
________________________________________:



                               ORDER

     Plaintiff Shinyei Corporation of America ("Shinyei") requests

this Court to: (a) hold unlawful liquidations by the United States

Customs Service (“Customs”) executed with regard to the merchandise

at issue in this action; and (b) remand this matter to Customs with

instructions to re-liquidate the merchandise at issue in accordance

with such instructions as the United States Department of Commerce,

International   Trade   Administration   (“Commerce”)   may   issue.

Commerce, in turn: (a) admits that Customs erred in liquidating

the consumption entries at issue at the rate at which estimated

antidumping duties were required to be deposited upon entry of the

merchandise at issue; and (b) requests this Court to remand this

case to Commerce for the purpose of issuing instructions to Customs

on the basis of Commerce’s Final Determinations of Sales at Less

Than Fair Value; Antifriction Bearings (Other Than Tapered Roller
Court No. 94-05-00271                                         Page 2


Bearings) and Parts Thereof From Japan (“Final Results”), 54 Fed.

Reg. 19,101 (May 3, 1989) and this Court’s decisions with respect

to the Final Results, 54 Fed. Reg. 19,101.   Based on the foregoing,

it is hereby


     ORDERED that this case is remanded to Commerce to issue

instructions to Customs to re-liquidate the merchandise at issue in

accordance with Commerce’s determination made in the Final Results,

54 Fed. Reg. 19,101, and pertinent decisions of this Court; and it

is further


     ORDERED that the remand results are due within ninety (90)

days of the date that this order is entered.       Any responses or

comments are due within thirty (30) days thereafter.     Any rebuttal

comments are due within fifteen (15) days after the date the

responses or comments are due.




                                    NICHOLAS TSOUCALAS
                                    SENIOR JUDGE




DATED:    July 25, 2002
          New York, New York